                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


 WILLIAM SHEELEY                                                             PLAINTIFF

 v.                                 Civil No. 2:19-CV-02007

 STATE OF ARKANSAS, DEPUTY                                               DEFENDANTS
 PROSECUTING ATTORNEY MARK
 JOHNSON and PUBLIC DEFENDER
 AUBREY BARR

                                 AMENDED JUDGMENT


       For the reasons stated in the Order filed this date, this case is DISMISSED WITH

PREJUDICE. This case constitutes a strike pursuant to 28 U.S.C. § 1915(g) and the Clerk is

DIRECTED to place a § 1915 strike flag on the case.


       IT IS SO ORDERED this 5th day of March 2019.


                                                       /s/P. K. Holmes, III
                                                       P. K. HOLMES, III
                                                       U.S. DISTRICT JUDGE




                                              1
